Citation Nr: 0633765	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-34 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, including as secondary to service-connected post-
traumatic stress disorder (PTSD).  

2.  Propriety of reduction of evaluation of service-connected 
bilateral hearing loss evaluated as 70 percent disabling 
prior to October 1, 2003 and 40 percent disabling from 
October 1, 2003.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.  

This appeal arises from May and July 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The issue of service connection for coronary artery disease 
is being remanded and is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for 
reducing the veteran's disability rating for bilateral 
hearing loss, to include providing proper notification of the 
proposal to reduce the disability rating and giving the 
veteran the opportunity to submit evidence.  

2.  The veteran's hearing improved and met the criteria for a 
40 percent schedular evaluation in April 2003.  

3.  The veteran's service-connected disabilities are of such 
severity they make it impossible for the veteran to follow a 
substantially gainful occupation.  





CONCLUSIONS OF LAW

1.  The reduction of the veteran's disability rating for 
bilateral hearing loss, from 70 percent to 40 percent was 
warranted, and the requirements for restoration have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 
4.85, Diagnostic Codes 6104 and 6107, and 4.86 (2006).  

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that typically there 
are certain notice and duty to assist requirements of law to 
be met when an application for benefits is received.  See 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159.  The Board, 
however, is granting entitlement to a total disability 
rating, such that it is unnecessary to discuss compliance 
with these requirements in the context of that claim.  
Matters concerning rating reductions have unique requirements 
in this regard.  Those have been satisfied as discussed in 
the analysis of that claim below.  

Propriety of the Reduction of the Evaluation of Bilateral 
Hearing Loss

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has consistently held that when 
an RO reduces a veteran's disability rating without following 
the applicable regulations, the reduction is void ab initio. 
See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2005); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).  

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2006).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension. 
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Service 
connection for bilateral hearing loss was granted in a May 
2000 rating decision.  The 70 percent rating which is the 
subject of his decision was assigned in a November 2002 
rating decision and was effective from February 20, 2002.  
The rating decision which proposed reduction of the 
evaluation was issued by the RO in May 2003.  For that reason 
the provisions of 38 C.F.R. § 3.344 (2006) are not 
applicable.  

Generally, when reduction in the evaluation of a service- 
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level. 38 C.F.R. § 3.105(e) (2006).  

The regulations provide the following guidance for evaluating 
disability due to hearing loss.  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without use of hearing 
aids.  38 C.F.R. § 4.85 (a)(2006).  

Puretone threshold average as used in Tables VI and VIa, is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designations for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d)(2006).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second: to evaluate the degree of disability for bilateral 
service-connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2006).  

The RO granted service connection for bilateral hearing loss 
in a May 2000 rating decision.  At that time, VA audiological 
evaluation in April 2000, revealed pure tone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
55
60
LEFT
10
25
40
40


Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 80 in the left ear.  Puretone 
threshold averages were 43 decibels in the right ear and 29 
decibels in the left.  

This examination report yielded a numerical designation of 
III in the right ear average puretone decibel hearing loss 
and III in the left ear when the results were placed on Table 
VI.  When those results are applied to the tables in 38 
C.F.R. § 4.85, a disability percentage evaluation of 0 
percent, or noncompensable, is for assignment under 
Diagnostic Code 6100.  

Another VA audiological evaluation was conducted in November 
2001, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
70
85
80
LEFT
55
55
65
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 92 in the left ear.  Based on 
those results the veteran filed a claim for an increased 
rating in February 2002.  

A VA audiological evaluation in September 2002 revealed pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
75
80
80
LEFT
55
70
80
80

Speech audiometry revealed speech recognition ability of 32 
percent in the right ear and of 48 in the left ear.  Based on 
those findings, the RO in a November 2002 rating decision 
assigned a 70 percent rating for bilateral hearing loss, 
effective February 20, 2002.  

In conjunction with the veteran's claim for TDIU a VA 
audiological evaluation was conducted in April 2003.  It 
revealed the following:



HERTZ



1000
2000
3000
4000
RIGHT
55
65
75
75
LEFT
50
55
65
70

Speech audiometry using recorded Maryland CNC word lists 
revealed speech recognition ability of 20 percent in the 
right ear and of 20 in the left ear.  Monitored live voice 
CNC word lists revealed 44 percent speech recognition ability 
in the right ear and 64 percent speech recognition ability in 
the left ear.  It was noted that the majority of the 
veteran's errors were "no responses" and the monitored live 
voice scores were probably more representative of his true 
abilities as opposed to the recorded presentations.  

The April 2003 VA report yielded a numerical designation of 
VIII in the right ear average puretone decibel hearing loss 
and VI in the left ear when the results were placed on Table 
VI.  When those results are applied to the tables in 38 
C.F.R. § 4.85, a disability percentage evaluation of 40 
percent is assigned.   

Based on the April 2003 audiological evaluation results the 
RO issued a rating decision proposing reducing the evaluation 
to 40 percent.  The RO sent the veteran a letter in May 2003 
informing him of the proposed reduction.  The letter informed 
the veteran he had sixty days to submit evidence showing why 
the change should not be made and informing him he could 
request a hearing.  The veteran responded in May 2003 and 
requested copies of his records from the RO.  No additional 
evidence was submitted and the veteran did not request a 
hearing.  A July 9, 2003 rating decision reduced the 
evaluation for bilateral hearing loss to 40 percent.  Based 
on this factual and procedural history, the Board concludes 
that the reduction was done in accordance with the procedures 
set forth in VA regulations, to include 38 C.F.R. § 3.105(e).  

The Board will now move on to a discussion of the substance 
of the veteran's claim, namely that his disability rating 
should not have been reduced.  VA attempted to evaluate the 
veteran's hearing loss in April 2004.  The VA examiner noted 
in the report that there were many inconsistent responses and 
stated the results were inadequate for rating purposes.  

The report of the April 2003 VA audiological evaluation does 
not support a 70 percent evaluation for the veteran's 
bilateral hearing loss under any pertinent criteria.  Even 
when the Board applies 38 C.F.R. § 3.86 for patterns of 
exceptional hearing impairment the a 70 percent rating from 
October 2003, is not warranted.  Pertinent case law provides 
that the assignment of disability ratings for hearing 
impairment is to be derived by the mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometry evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

In summary, the Board has concluded that the preponderance of 
the evidence supports a reduction in the assigned rating for 
bilateral hearing loss to 40 percent from 70 percent.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2006)

The veteran's service connected disabilities presently 
include bilateral hearing loss, rated as 40 percent 
disabling; PTSD, rated as 50 percent disabling; and tinnitus 
rated 10 percent disabling.  The combined disability rating 
is 70 percent.  The veteran's disability ratings meet the 
schedular criteria for TDIU.  There is at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent.  

The veteran has indicated he completed the eighth grade.  He 
had no further education or training.  He was last employed 
in 1972 as a truck driver, and indicated he quit his job as a 
truck driver because of road rage brought on by PTSD.  

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither non-service-connected disabilities nor advancing age 
may be considered.  38 C.F.R. § 3.341(a) (2005); Hersey v. 
Derwinski, 2 Vet. App 91 (1992).  

Of record is a letter from one of the veteran's VA treating 
physicians.  The VA physician stated the veteran was 
unemployable due to his PTSD alone.  He assigned a GAF of 38.  
A GAF is a global assessment of functioning scale reflecting 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  A GAF of 38 
is indicative of major impairment including an inability to 
work.  See American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32. 
Although subsequent evaluations have yielded GAF scores in 
the 50's, these still reflect the examiner's view the veteran 
was experiencing significant impairment in the ability to 
keep a job.  When combined with the veteran's other service 
connected disabilities and his limited work and education 
experiences, the Board concludes that with the resolution of 
reasonable doubt in his favor, the criteria for a total 
disability rating based on individual unemployability due to 
service connected disabilities have been met.  


ORDER

Entitlement to restoration of a 70 percent disability rating 
for bilateral hearing loss is denied.

A total rating based on individual unemployability due to 
service-connected disability is granted, subject to 
regulations governing the award of monetary benefits.  


REMAND

The veteran asserts his coronary artery disease is caused by 
stress related to his service-connected PTSD.  The medical 
opinions currently of record addressing this question are in 
conflict, and none included a rationale or referenced any 
scientific authority to support their opinion.  

The claim must be remanded to request clarification of the VA 
opinions found in the April 2003 VA examination reports and 
to offer an opportunity for the veteran to request that his 
private physician explain the basis for the opinion offered 
by that person.  

In addition, the records from this private physician have not 
been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him for coronary artery 
disease.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  In any case, this 
should include a specific request for the 
veteran's records of treatment from 
Pariksith Singh, MD, 5350 Springhill 
Drive, Spring Hill, Florida 34606.  

2.  VA should write the veteran and 
inform him he may ask Dr. Singh to write 
a letter explaining the basis for his 
opinion indicating that the veteran's 
"coronary artery disease is more likely 
than not due to his P.T.S.D."  

3.  VA should request that the VA 
physician who conducted the veteran's 
heart examination in April 2003 and 
rendered an opinion addressing the causal 
relationship between the veteran's PTSD 
and the development of his coronary 
artery disease, provide a rationale for 
that opinion.  

Thereafter, the RO should review the evidence, and enter its 
determination.  If the decision remains adverse, the veteran 
and his representative should be provided a supplemental 
statement of the case, after which the case should be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


